                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARQUES RAYMONE LOTT, F01140,                        Case No. 18-cv-07047-CRB (PR)
                                   8                    Petitioner,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10    JEFF LYNCH,
                                  11                    Respondent.

                                  12           This habeas corpus action by a prisoner was filed on November 20, 2018. The court
Northern District of California
 United States District Court




                                  13   notified petitioner in writing at that time that the action was deficient because petitioner did not

                                  14   pay the requisite $5.00 filing fee or, instead, submit a signed and completed court-approved in

                                  15   forma pauperis application, including a completed certificate of funds in the prisoner’s account

                                  16   and a copy of the prisoner’s trust account statement for the last six months. See 28 U.S.C. §

                                  17   1915(a)(2). Petitioner was advised that failure to file the requested items within 28 days would

                                  18   result in dismissal of the action.
                                               More than 28 days have elapsed; however, petitioner has not provided the court with the
                                  19
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  20
                                       prejudice and the clerk is instructed to close the file.
                                  21
                                               IT IS SO ORDERED.
                                  22
                                       Dated: January 7, 2019
                                  23
                                                                                          ______________________________________
                                  24                                                      CHARLES R. BREYER
                                                                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MARQUES RAYMONE LOTT,
                                   6                                                          Case No. 3:18-cv-07047-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        JEFF LYNCH,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on January 7, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Marques Raymone Lott ID: F01140
                                       CSP Sacramento A-4-24
                                  20   P.O. Box 290066
                                       Represa, CA 95671
                                  21

                                  22
                                       Dated: January 7, 2019
                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26
                                                                                          Honorable CHARLES R. BREYER
                                  27

                                  28
                                                                                          2
